Case 2:18-cv-02833-SJF-AKT Document 54 Filed 07/30/19 Page 1 of 1 PageID #: 234

                      CIVIL CAUSE FOR STATIJS OONFERFNCE                        FILE    o
                                                                             IN CLERK'S OFFICE
                                                                       U.S. DISTRICT COURT E.D.N.Y.


 BEFORE: JUOOE FEUERS'IEIN                                             *     JUL 3 O2019        *
                                                                       LONG ISLAND OFFICE

 DATE: July 30, 2019                                TIME: 30 MINUTES


 CASE NUMBER:                  2:18-cv-02833-SJF-AKT

 CASE TITLE:          Matkal LLC v. VG Rush Corp.

 PL'IFFS ATIY:           Dustin Hecker
                          present               X      not present



 DEFTS ATIY:       Sherman Kahn, Mark Bernick, Howard Klienhnedler, and Ted Mozes
                        X present                  not present




 OOURT REPORTER:
 CDURTROOM DEPUI'Y: Bryan Morabito


 _L    CASE CALLED.

       HEARING HELD/ CONT'D TO_ _ _ _ _ _ _ _ _ __

       ORDER ENTERED ON THE RECORD.
 OTHER: A status conference is scheduled before Judge Feuerstein on 9/25/2019

 at 11:15 am.
